Citation Nr: 0945082	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, right shoulder injury, status post 
dislocation and multiple surgeries.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, status post right knee ligament injury 
with reconstruction.

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a November 2005 rating 
decision, the RO assigned a 20 percent disability evaluation 
for a right shoulder injury, a 20 percent evaluation for a 
right knee ligament injury, and a separate 10 percent 
evaluation for right knee arthritis, all effective April 1, 
2001.  As the increase did not constitute a full grant of the 
benefits sought, the Veteran's claim for an increased 
disability rating remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38- 39 (1993).

The Veteran was afforded a Board hearing in August 2009.  A 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's shoulder injury is manifested by limitation 
of motion due to pain and no additional restriction of range 
of motion due to fatigue, weakness or lack of endurance.

2.  The Veteran's right knee ligament injury is manifested by 
lateral instability necessitating the occasional use of a 
knee brace.

3.  The Veteran's right knee arthritis is manifested by pain 
with limitation of motion and function and no additional 
measurable restriction of range of motion due to pain, 
fatigue, weakness or lack of endurance.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right shoulder injury are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Code 5201 (2009).

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right knee ligament injury are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code 5257 (2009).

3.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 
5010-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Letters sent in January 2002 and December 2007, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his service 
connection claims; what information and evidence that VA will 
seek to provide and what information and evidence the Veteran 
was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the December 2007 letter was not 
sent prior to initial adjudication of the Veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
October 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a June 2009 statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman, supra.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, there is no prejudice to the claimant to 
proceed with adjudication of his appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
was afforded examinations in September 2002, September 2004, 
February 2005, April 2008, and July 2008.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disabilities at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain a discussion of the effects of the 
Veteran's service-connected right shoulder and right knee 
disorders on the Veteran's occupational and daily activities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Thus, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As noted above, in a November 2005 rating decision, the RO 
assigned a 20 percent evaluation for the Veteran's right 
shoulder and right knee injuries and a ten percent evaluation 
for right knee arthritis, effective April 1, 2001, the date 
of the Veteran's claim.

Right Shoulder

In this case, the Veteran contends that his right shoulder 
disability is worse than the 20 percent rating assigned.  
Specifically, the Veteran reported that he has limited range 
of motion of the arm due to pain, though he can lift the arm 
above his head.  He also reported pain, stiffness and fatigue 
in the shoulder joint and difficulty lifting, pushing, or 
throwing weighted objects.  He reported that his painful 
shoulder causes difficulty performing his teaching duties 
because he has difficulty reaching up high to write on the 
board.  See August 2009 hearing transcript.

With regard to the Veteran's right shoulder injury, the RO 
assigned a 20 percent disability evaluation in accordance 
with Diagnostic Code 5201 for limitation of motion in the 
arm.

Under Diagnostic Code 5201, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level; a 30 percent evaluation may be assigned for limitation 
of motion midway between the side and shoulder level; and a 
40 percent evaluation may be assigned for limitation of major 
arm motion to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Full range of motion of the 
shoulder is 0 to 180 degrees of abduction and forward 
elevation (flexion) and 0 to 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.  Service 
treatment records indicate that the Veteran's right upper 
extremity is his dominant (major) one.

A September 2002 VA examination report noted complaints of 
right shoulder pain.  Range of motion testing showed forward 
elevation and abduction to 120 degrees, adduction to 15 
degrees, internal rotation to 40 degrees, and external 
rotation to 70 degrees.  

In a September 2004 VA examination report, the Veteran 
reported painful motion and stiffness in the shoulder with 
limitation of motion.  Specifically, the Veteran reported 
that he was unable to push anything above his head, had 
difficulty lifting and throwing things using the arm and had 
difficulty raising his right hand above the shoulder.  The 
examiner noted pain in the shoulder on palpation and noted 
that range of motion was full with stiffness.  Forward 
elevation and abduction were to 180 degrees, adduction to 30 
degrees and external rotation to 90 degrees.  The examiner 
noted that range of motion was within normal limits without 
pain.  The diagnosis was full range of motion in the right 
shoulder with minimal tenderness noted on palpation.

In a February 2005 VA examination, the examiner noted pain on 
palpation as well as pain and stiffness on range of motion 
testing.  The examiner stated that there was additional 
limitation of range of motion due to pain without weakness or 
lack of endurance following repetitive use.

A February 2005 X-ray report showed no evidence of fracture, 
dislocation or bony erosion.  The joints were unremarkable 
and the soft tissues showed no abnormalities.  The impression 
was a normal study.

An October 2005 X-ray report showed minimal degenerative 
joint disease in the right shoulder.  On examination, range 
of motion was limited at the end ranges on all planes.  
Palpation revealed exquisite tenderness in the subacromial 
region.  Resisted right shoulder abduction and external 
rotation were painful.  Rotator cuff strength was 4+/5.  The 
examiner diagnosed right rotator cuff tendonitis.

A May 2006 private examination report noted no palpable pain 
at the shoulder joint on palpation.  Range of motion findings 
showed forward elevation to 110 with pain, abduction to 110 
with pain, as well as painful internal and external rotation.  
The Veteran was treated with cortisone injection.  A January 
2006 private MRI report diagnosed right shoulder pain with AC 
joint arthritis and rotator cuff tendinitis.  The report 
showed cortisone injection treatment.  In a June 2006 private 
examination, the Veteran complained of stiffness and popping 
in the shoulder joint.  Testing forward elevation to 170 
degrees with pain and full abduction.  The diagnosis was 
right shoulder pain with AC joint arthritis and rotator cuff 
tendinitis

An April 2008 examination report for the right shoulder 
showed forward flexion and abduction to 130 degrees and 
internal and external rotation to 90 degrees.  X-rays 
revealed minimal degenerative changes in the shoulder joint 
with no fracture or subluxation.  The examiner noted that the 
was no additional restriction of the range of motion due to 
pain, fatigue, weakness or lack of endurance following flare-
ups or following three repetitive range of motion 
assessments.  The diagnosis was traumatic injury right 
shoulder status post Bankart procedure with restricted range 
of motion.

A July 2008 VA examination report showed identical findings 
to the above April 2008 report.  

At this time, the Board acknowledges the Veteran's contention 
that the July 2009 examiner referenced findings from a non-
existent July 9, 2008 VA joints examination, thus the Veteran 
should be afforded a new examination.  However, the Board 
finds the 2009 VA examiner's reference to be a typographical 
error, as there was no July 9, 2008 joints examination 
performed and the referenced findings are identical to the 
April 2008 report.  Furthermore, the Board notes that another 
VA examination would be redundant in this case and is 
therefore unnecessary to adjudicate the claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Based on the medical evidence presented above, the Board 
finds that a higher evaluation for the Veteran's right 
shoulder injury is not warranted in this case.  In this 
regard, the evidence above shows that the Veteran has limited 
range of motion in the shoulder; however, at worst, his 
motion is limited to 110 degrees elevation and abduction 
which indicates that he is able to lift the arm above 
shoulder level.  See May 2006 private examination report.  
Therefore a higher rating is not warranted for limitation of 
motion.

With regard to painful motion, the Board notes that the 
Veteran has been compensated by the currently assigned 20 
percent evaluation.  It is acknowledged that the objective 
medical evidence of record indicates that the Veteran 
experiences painful motion in the shoulder joint and that his 
physical activities are limited.  It is also noted that the 
Veteran's current disability evaluation is rated as 20 
percent disabling despite evidence indicating that the 
Veteran is able to lift his arm above shoulder level.  
Furthermore, in the November 2005 rating decision, the RO 
noted that although the Veteran's range of motion was higher 
than shoulder level, for all practical purposes, the Veteran 
was unable to lift his arm above shoulder level without 
symptoms.  Therefore, the Veteran's limited motion and pain 
have been compensated and there is no reason that an 
increased evaluation should be granted.  There is no evidence 
of additional limitation and no instability, lack of 
endurance, weakness, or fatigue.  See April 2008 VA 
examination report.  Therefore, the Board finds that an 
increased evaluation based on additional functional loss is 
not appropriate because the DeLuca factors set forth above 
have not been demonstrated.  See DeLuca, supra.

The Board has considered other potentially applicable rating 
codes, but finds that none are applicable, nor would they 
result in a higher rating.  See Diagnostic Codes 5200, 5202, 
5203.

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the right shoulder does not suggest 
that he has sufficient symptoms so as to a warrant an 
evaluation in excess of 20 percent.  Accordingly, the Board 
finds that the 20 percent evaluation assigned for the 
Veteran's right shoulder injury accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for a higher rating.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
shoulder with the established criteria found in the rating 
schedule for a right shoulder disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  Therefore, the Board finds that no 
basis exists for the assignment of a rating in excess of 20 
percent.

The Board acknowledges the Veteran's statements that the 
right shoulder disability is worse than the assigned 20 
percent rating for limitation of function and motion.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
right shoulder disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent for a right shoulder 
disability, the benefit-of-the-doubt rule does not apply, and 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Right Knee

In this case, the Veteran contends that his right knee 
disability is worse than the currently assigned evaluations.  
Specifically, he contends that he has pain in the knee that 
limits his physical abilities, such as standing and walking 
for long periods of time and mounting his horse.  See August 
2008 hearing transcript.

In a November 2005 rating decision, the RO assigned a 20 
percent evaluation under 
Diagnostic Code 5257 for a right knee ligament impairment, to 
include instability, and a 10 percent evaluation under 
Diagnostic Codes 5010-5260 for arthritis. 

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008).

Diagnostic Code 5260 provides for rating based on limitation 
of motion.  Evaluations for limitation of flexion of a knee 
are assigned as follows: flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension), a 10 
percent disability rating is warranted for extension limited 
to 10 degrees; a 20 percent disability rating is assigned for 
extension limited to 15 degrees; a 30 percent disability 
rating is assigned for extension limited to 20 degrees; a 40 
percent disability rating is assigned for extension limited 
to 30 degrees; and a 50 percent disability rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a 
(2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis) (2008).

Pursuant to Diagnostic Code 5003, arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

In a September 2002 VA examination for the right knee, range 
of motion testing showed flexion to 120 degrees with 
extension to 0 degrees.  There was no bony crepitus, no 
swelling and no deformity.

An April 2003 letter from the Veteran's physician, Dr. 
J.J.F., indicated that the Veteran had a history of several 
knee surgeries to repair damaged cartilage and tendons in 
order to improve pain and function.  The letter also noted 
that the Veteran had continued to experience pain in the 
right knee that was controlled by modifying the Veteran's 
lifestyle and physical activity.  The physician reported that 
the Veteran had been recommended for a knee replacement 
surgery.  In an August 2004 follow-up letter, Dr. J.J.F., 
noted that the Veteran's knee surgery was unable to be 
performed at that time, but that he continued to recommend 
the surgery.

In a September 2004 VA examination report, the examiner noted 
the Veteran's history of multiple right knee surgeries 
performed in 1996, 1997, 1998, and 2000.  The Veteran stated 
that he could walk one to two miles before developing pain in 
the right knee and denied the use of ambulation aids with the 
exception of using a knee brace as needed.  The examiner 
noted right knee pain on palpation on the medial aspect of 
the joint.  Range of motion testing showed full range of 
motion with flexion to 150 degrees with pain.  The examiner 
noted that the Veteran had right knee pain and was able to 
walk painlessly for short distances only.  The examiner noted 
that on a day-to-day basis, the right knee pain was 
aggravated and caused discomfort.  The examiner reported that 
joint range of motion would be additionally limited by 
repetitive use, but there was no history of additional 
limitation during flare-ups.  Instability of the knee joint 
was noted.

In a February 2005 VA examination, the examiner noted laxity 
in the right knee joint with pain on palpation along the 
medial aspect.  Flexion was to 150 degrees with pain from 110 
degrees to 150 degrees.  Bony crepitus was present.  The 
examiner noted the Veteran's history of multiple right knee 
surgeries.

A February 2005 X-ray examination showed slight narrowing of 
the medial compartment of the joint space of the right knee.  
There was no evidence of bone erosion.  There were small bony 
spurs on the tibial plateaus and femoral condyles.  The soft 
tissues were unremarkable.  The diagnosis was minimal 
degenerative changes with postsurgical changes involving the 
distal shaft of the femur and proximal aspect of the tibia.

2007 VA treatment records show treatment for pain and 
arthritis of the right knee with episodes of functional 
instability.

In an April 2008 VA examination report, range of motion 
testing showed flexion to 110 degrees, with pain at the end 
of the range, and extension to 0 degrees.  The examiner noted 
that there was no ligamentous instability and Lachman and 
McMurray tests were negative.  The Veteran's gait was 
antalgic, favoring the right leg.  X-rays showed mild 
narrowing of the medial tibial femoral joint space with mild 
degenerative changes.  The examiner noted that there was no 
additional restriction of the range of motion due to pain, 
fatigue, weakness, or lack of endurance following flare-ups 
or following three repetitive range of motion assessments.

As noted above, the July 2008 VA examination findings were 
identical to the April 2008 examination.  

Based on the medical evidence of record, the Board finds that 
a disability evaluation in excess of 20 percent for a right 
knee ligament injury and 10 percent for right knee arthritis 
is not warranted.

With regard to the Veteran's pain and instability of the 
knee, the evidence shows at most, a moderate right knee 
impairment.  The evidence of record shows episodes of 
functional instability with chronic pain in the knee joint as 
well as additional limitation of motion on repetitive use.  
However, there is no evidence that the Veteran's overall knee 
disability is severe, in order to warrant a higher rating.  
Specifically, the evidence shows that the Veteran does not 
use the assistance of ambulation devices, uses a knee brace 
on occasion, and can walk up to one mile without experiencing 
pain in the knee.  It is acknowledged that the Veteran has 
subjective complaints of pain affecting his ability to walk 
and stand for long periods of time, to climb stairs, and to 
mount his horse.  In this regard, the Veteran's disability 
picture is moderate and appropriately compensated by the 
currently assigned 20 percent disability evaluation.  
Therefore, the Board finds that an increased evaluation based 
on additional functional loss is not appropriate because the 
Veteran has already been compensated for DeLuca factors set 
forth above.  See DeLuca, supra.

With regard to the Veteran's right knee arthritis, the 
evidence shows only slight limitation of motion to 110 
degrees flexion.  Therefore, under the rating criteria for 
Diagnostic Code 5260, a compensable rating is not warranted 
for limitation of motion.  Looking to the criteria for 
degenerative arthritis of the joint, there is X-ray evidence 
of arthritis in the Veteran's right knee joint; however, 
there is no evidence of any incapacitating episodes.  
Therefore, a 10 percent rating, and no higher, is warranted 
for arthritis of the Veteran's right knee.  As the Veteran is 
currently evaluated at a 10 percent rating for arthritis of 
the right knee, a higher evaluation is not warranted.

The Board has considered other potentially applicable rating 
codes, but finds that there is no evidence of ankylosis; 
cartilage dislocation or removal with either frequent 
episodes of locking, pain and effusion, or symptoms other 
than those already contemplated under the currently assigned 
ratings that would be due to cartilage dislocation or 
removal; impairment of tibia and fibula; or any other 
evidence that would entitle the Veteran to a separate or 
higher rating.  See Diagnostic Codes 5256, 5258, 5259, 5261, 
5262, 5263.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present right knee impairment does not suggest that he has 
sufficient symptoms so as to a warrant higher rating.  
Accordingly, the Board finds that the 20 percent rating for 
lateral instability and the 10 percent evaluation for 
arthritis assigned for the Veteran's right knee accurately 
depict the severity of the condition for the entirety of the 
rating period on appeal, and there is no basis for a higher 
rating.

Considering Thun, supra, the Board finds that no basis exists 
for the assignment of a rating in excess of 20 percent 
evaluation for a right knee ligament injury (DC 5257) and 10 
percent for right knee arthritis (DC 5010-5260).  Therefore, 
a higher evaluation must be denied.

The Board acknowledges the Veteran's statements that the 
right knee disability is worse than the currently assigned 
disability evaluations.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected right knee disability.  See 
Moray, supra; see also Espiritu, supra; 38 C.F.R. § 
3.159(a)(1) and (2) (2007).

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent for a right knee 
ligament injury and 10 percent for right knee arthritis, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

An initial evaluation in excess of 20 percent for residuals, 
right shoulder injury, status post dislocation and multiple 
surgeries is denied.

An initial evaluation in excess of 20 percent for residuals, 
status post right knee ligament injury with reconstruction, 
is denied.

An initial evaluation in excess of 10 percent for traumatic 
arthritis, right knee, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


